DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/589,208 filed 01 June 2020. Claims 1-11 pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted 01 October 2019, 27 October 2021, and 05 April 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0194334 to Masuda.
Regarding claim 1, Masuda discloses:
Claim 1:
An electric brake device installed on a vehicle (i.e., [0013] discloses “An electric brake device 1 according to the present invention is to be installed to a vehicle.”), comprising: a rotary body (i.e., 31) to rotate with a wheel (i.e., rotor is attached to a wheel that brake engages to stop a wheel); a friction member (i.e., 32) to be pushed onto the rotary body (i.e., arrow in Fig. 3); an actuator (i.e., 33) including an electric motor (i.e., 34) as a drive source to cause the friction member to be pushed onto the rotary body (i.e., Fig. 3); and a controller (i.e., 3) to control a braking force generated by the electric brake device by controlling a supply current supplied to the electric motor (i.e., [0013] discloses how 34 controls braking force), wherein the controller determines, by mutually different methods, a plurality of target supply current components each of which is a component of a target supply current as a target of the supply current, determines the target supply current by adding up the target supply current components, and changes contribution degrees of the respective target supply current components in the determination of the target supply current in accordance with a characteristic of the braking force to be generated (i.e., [0058] and Fig. 6 disclose a system of controlling the motor current, for example S3-S5 are target supply current components, while S6 can be the addition of these components – See [0061]. The Function is then used to determine how to control motor current. Also, 13 increases/decreases importance of modes – see [0051].)

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2018/0162334 teaches a controllable electric brake device. However, the reference fails to teach or render obvious all the limitations of claim 1.
2018/0162333 teaches a controllable electric brake device. However, the reference fails to teach or render obvious all the limitations of claim 1.
2018/0099651 teaches a controllable electric brake device. However, the reference fails to teach or render obvious all the limitations of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659